UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16079 AIR METHODS CORPORATION (Exact name of Registrant as Specified in Its Charter) Delaware 84-0915893 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 7301 South Peoria, Englewood, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (303) 792-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filer £ Accelerated Filer T Non-accelerated Filer £(Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes £ NoT The number of shares of Common Stock, par value $.06, outstanding as of October 22, 2010, was 12,537,621. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – September 30, 2010 and December 31, 2009 (unaudited) 1 Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2010 and 2009 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Changes in Securities 19 Item 3. Defaults upon Senior Securities 19 Item 4. Reserved 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 Table of Contents PART I: FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Air Methods Corporation and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share amounts) (unaudited) September30, December31, Assets Current assets: Cash and cash equivalents $ Current installments of notes receivable 4 Receivables: Trade, net Refundable income taxes Other Total receivables Inventories, including work-in-process on medical interiors and products contracts Assets held for sale Costs and estimated earnings in excess of billings on uncompleted contracts Prepaid expenses and other Total current assets Property and equipment: Land Flight and ground support equipment Aircraft rotable spare parts Buildings and office equipment Less accumulated depreciation and amortization ) ) Net property and equipment Goodwill Notes receivable, less current installments Other assets, net of accumulated amortization of $2,511 and $2,279 at September 30, 2010 and December 31, 2009, respectively Total assets $ (Continued) 1 Table of Contents Air Methods Corporation and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS, Continued (Amounts in thousands, except share and per share amounts) (unaudited) September30, December31, Liabilities and Stockholders' Equity Current liabilities: Notes payable $ Current installments of long-term debt Current installments of obligations under capital leases Accounts payable Deferred revenue Billings in excess of costs and estimated earnings on uncompleted contracts Accrued wages and compensated absences Due to third party payers Deferred income taxes Income taxes payable Other accrued liabilities Total current liabilities Long-term debt, less current installments Obligations under capital leases, less current installments Deferred income taxes Other liabilities Total liabilities Stockholders' equity (notes 2 and 3): Preferred stock, $1 par value.Authorized 5,000,000 shares, none issued Common stock, $.06 par value. Authorized 23,500,000 shares; issued 12,538,787 and 12,467,387 shares at September 30, 2010, and December 31, 2009, respectively; outstanding 12,533,121 and 12,459,554 shares at September 30, 2010, and December 31, 2009, respectively Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders’ equity $ See accompanying notes to condensed consolidated financial statements. 2 Table of Contents Air Methods Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except share and per share amounts) (unaudited) ThreeMonthsEnded September 30, NineMonthsEnded September 30, Revenue: Flight revenue, net $ Medical interiors and products revenue Other Operating expenses: Flight centers Aircraft operations Aircraft rental Cost of medical interiors and products sold Depreciation and amortization Gain on disposition of assets, net ) General and administrative Operating income Other income (expense): Interest expense ) Other, net ) 85 Income before income taxes Income tax expense Net income $ Basic income per common share (note 3) $ Diluted income per common share (note 3) $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted See accompanying notes to condensed consolidated financial statements. 3 Table of Contents Air Methods Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (unaudited) Nine Months Ended September30, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Deferred income tax expense (benefit) ) Stock-based compensation Excess tax benefit from exercise of stock options ) ) Gain on disposition of assets, net ) ) Unrealized loss on derivative instruments Changes in assets and liabilities: Increase in prepaid expenses and other current assets ) ) Decrease (increase) in receivables ) Decrease (increase) in inventories ) Decrease (increase) in costs in excess of billings ) Increase in accounts payable, other accrued liabilities, and other liabilities Decrease in deferred revenue and billings in excess of costs ) ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Proceeds from disposition and sale of equipment Decrease in notes receivable and other assets Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock, net Excess tax benefit from exercise of stock options Net repayments under line of credit ) Proceeds from issuance of long-term debt Payments for financing costs ) ) Payments of long-term debt and notes payable ) ) Payments of capital lease obligations ) ) Net cash used by financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Interest paid in cash during the period $ Income taxes paid in cash during the period $ (Continued) 4 Table of Contents Air Methods Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued (Amounts in thousands) (unaudited) Non-cash investing and financing activities: In the nine months ended September 30, 2010, the Company settled notes payable of $4,510 in exchange for the aircraft securing the debt and entered into a capital lease of $273 to finance the purchase of equipment. The Company also entered into notes payable of $10,322 to finance the purchase of aircraft which are held for sale as of September 30, 2010. In the nine months ended September 30, 2009, the Company entered into capital leases of $450 to finance the purchase of equipment and into a note payable of $552 to finance insurance policies.In the nine months ended September 30, 2009, the Company settled notes payable of $8,954 in exchange for the aircraft securing the debt. The Company also entered into notes payable of $16,424 to finance the purchase of aircraft which were held for sale as of September 30, 2009. See accompanying notes to condensed consolidated financial statements. 5 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and instructions to Form 10-Q and Regulation S-X. Accordingly, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the condensed consolidated financial statements for the respective periods. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements should be read in conjunction with the Company's audited consolidated financial statements and notes thereto for the year ended December 31, 2009. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. The Company considers its critical accounting policies involving more significant judgments and estimates to be those related to revenue recognition, deferred income taxes, valuation of long-lived assets, and valuation of goodwill. Actual results could differ from those estimates. Certain prior period amounts have been reclassified to conform with the 2010 presentation. Stockholders’ Equity Changes in stockholders’ equity for the nine months ended September 30, 2010, consisted of the following (amounts in thousands except share amounts): Shares Outstanding Amount Balances at January 1, 2010 $ Issuance of common shares for options exercised Tax benefit from exercise of stock options Stock-based compensation Net income Balances at September 30, 2010 $ 6 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Income per Share Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income by all common shares and dilutive potential common shares outstanding during the period. The reconciliation of basic to diluted weighted average common shares outstanding is as follows: For quarter ended September 30: Weighted average number of common shares outstanding – basic Dilutive effect of: Common stock options Unvested restricted stock Weighted average number of common shares outstanding – diluted For nine months ended September 30: Weighted average number of common shares outstanding – basic Dilutive effect of: Common stock options Unvested restricted stock Weighted average number of common shares outstanding – diluted Common stock options of 43,500 and 108,500 were not included in the diluted income per share calculation for the quarter and nine months ended September 30, 2010, respectively, because their effect would have been anti-dilutive. Common stock options of 38,500 and 222,234 were not included in the diluted income per share calculation for the quarter and nine months ended September 30, 2009, respectively, because their effect would have been anti-dilutive. New Accounting Pronouncements In August 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-24, Presentation of Insurance Claims and Related Insurance Recoveries, clarifying that health care entities should not net insurance recoveries against a related claim liability. The ASU is effective for periods beginning after December 15, 2010. The Company does not expect the implementation of ASU No. 2010-24 to have a material effect on its financial position or results of operations. Fair Value of Financial Instruments The following methods and assumptions were used to estimate the fair value of each class of financial instruments: Cash and cash equivalents, accounts receivable, notes receivable, notes payable, accounts payable, and accrued liabilities: The carrying amounts approximate fair value because of the short maturity of these instruments. Long-term debt (amounts in thousands): Based on the borrowing rates currently available to the Company for loans with similar terms and average maturities and on recent transactions, the fair value of long-term debt as of September 30, 2010, is estimated to be $99,158. 7 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Business Segment Information Summarized financial information for the Company’s operating segments is shown in the following table (amounts in thousands). Amounts in the “Corporate Activities” column represent corporate headquarters expenses, corporate income tax expense, and results of insignificant operations. The Company does not allocate assets between operating segments for internal reporting and performance evaluation purposes. Operating segments and their principal products or services are as follows: · Community-Based Services (CBS) - provides air medical transportation services to the general population as an independent service in 21 states at September 30, 2010. Services include aircraft operation and maintenance, medical care, dispatch and communications, and medical billing and collection. · Hospital-Based Services (HBS) - provides air medical transportation services to hospitals in 33 states under exclusive operating agreements at September 30, 2010. Services include aircraft operation and maintenance. · Products Division - designs, manufactures, and installs aircraft medical interiors and other aerospace and medical transport products for domestic and international customers. 8 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Business Segment Information, continued For quarter ended September30: CBS HBS Products Division Corporate Activities Intersegment Eliminations Consolidated External revenue $ Intersegment revenue 56 ) Total revenue ) Operating expenses ) Depreciation & amortization ) Interest expense ) ) (6 ) ) ) Other income, net 10 Income tax expense ) ) Segment net income (loss) $ ) ) External revenue $ Intersegment revenue 54 ) Total revenue ) Operating expenses ) Depreciation & amortization ) Interest expense ) ) (9 ) ) ) Other income (expense), net 12 ) ) Income tax expense ) ) Segment net income (loss) $ ) ) For nine months ended September30: External revenue $ Intersegment revenue ) Total revenue ) Operating expenses ) Depreciation & amortization ) Interest expense ) Other income, net 32 Income tax expense ) ) Segment net income (loss) $ ) ) External revenue $ Intersegment revenue ) Total revenue ) Operating expenses ) Depreciation & amortization ) Interest expense ) Other income, net 36 49 85 Income tax expense ) ) Segment net income (loss) $ ) ) 9 Table of Contents ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the results of operations and financial condition should be read in conjunction with our condensed consolidated financial statements and notes thereto included in Item 1 of this report. This report, including the information incorporated by reference, contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. The use of any of the words “believe,” “expect,” “anticipate,” “plan,” “estimate,” and similar expressions are intended to identify such statements. Forward-looking statements include statements concerning our possible or assumed future results; flight volume and collection rates for CBS operations; size, structure and growth of our air medical services and products markets; continuation and/or renewal of HBS contracts; acquisition of new and profitable Products Division contracts; and other matters. The actual results that we achieve may differ materially from those discussed in such forward-looking statements due to the risks and uncertainties described in Management’s Discussion and Analysis of Financial Condition and Results of Operations and other sections of this report, as well as in our annual report on Form 10-K. We undertake no obligation to update any forward-looking statements. Overview We provide air medical transportation services throughout the United States and design, manufacture, and install medical aircraft interiors and other aerospace products for domestic and international customers. Our divisions, or business segments, are organized according to the type of service or product provided and consist of the following: · Community-Based Services (CBS) - provides air medical transportation services to the general population as an independent service. Revenue consists of flight fees billed directly to patients, their insurers, or governmental agencies, and cash flow is dependent upon collection from these individuals or entities. In the nine months ended September 30, 2010, the CBS Division generated 60% of our total revenue, increasing from 56% in the nine months ended September 30, 2009. · Hospital-Based Services (HBS) - provides air medical transportation services to hospitals throughout the U.S. under exclusive operating agreements. Revenue consists of fixed monthly fees (approximately 78% of total contract revenue) and hourly flight fees (approximately 22% of total contract revenue) billed to hospital customers. In the nine months ended September 30, 2010, the HBS Division generated 36% of our total revenue, decreasing from 39% in the nine months ended September 30, 2009. · Products Division - designs, manufactures, and installs aircraft medical interiors and other aerospace and medical transport products for domestic and international customers. Products Division generated 4% of our total revenue in the nine months ended September 30, 2010, compared to 5% in the nine months ended September 30, 2009. See Note 6 to the consolidated financial statements included in Item 1 of this report for operating results by segment. We believe that the following factors have the greatest impact on our results of operations and financial condition: · Flight volume.Fluctuations in flight volume have a greater impact on CBS operations than HBS operations because almost all of CBS revenue is derived from flight fees, as compared to approximately 22% of HBS revenue. By contrast, 79% of our costs primarily associated with flight operations incurred during 2010 (including salaries, aircraft ownership costs, hull insurance, and general and administrative expenses) are mainly fixed in nature. While flight volume is affected by many factors, including competition and the effectiveness of marketing and business development initiatives, the greatest single variable has historically been weather conditions. Adverse weather conditions—such as fog, high winds, or heavy precipitation—hamper our ability to operate our aircraft safely and, therefore, result in reduced flight volume. Total patient transports for CBS operations were approximately 10,900 and 30,000 for the quarter and nine months ended September 30, 2010, respectively, compared to approximately 10,800 and 30,600 for the quarter and nine months ended September 30, 2009, respectively. Patient transports for CBS bases open longer than one year (Same-Base Transports) were approximately 10,100 and 27,800 in the quarter and nine months ended September 30, 2010, respectively, compared to approximately 10,600 and 29,800 in the quarter and nine months ended September 30, 2009, respectively. Cancellations due to unfavorable weather conditions for CBS bases open longer than one year were 321 and 71 lower in the quarter and nine months ended September 30, 2010, respectively, compared to 2009. Requests for community-based services decreased by 1.8% and 4.3% for the quarter and nine months ended September 30, 2010, respectively, for bases open greater than one year. 10 Table of Contents · Reimbursement per transport. We respond to calls for air medical transports without pre-screening the creditworthiness of the patient and are subject to collection risk for services provided to insured and uninsured patients. Medicare and Medicaid also receive contractual discounts from our standard charges for flight services. Flight revenue is recorded net of provisions for contractual discounts and estimated uncompensated care. Both provisions are estimated during the period the related services are performed based on historical collection experience and any known trends or changes in reimbursement rate schedules and payer mix. The provisions are adjusted as required based on actual collections in subsequent periods. Net reimbursement per transport for CBS operations is primarily a function of price, payer mix, and timely and effective collection efforts. Both the pace of collections and the ultimate collection rate are affected by the overall health of the U.S. economy, which impacts the number of indigent patients and funding for state-run programs, such as Medicaid. Medicaid reimbursement rates in many jurisdictions have remained well below the cost of providing air medical transportation. In addition, the collection rate is impacted by changes in the cost of healthcare and health insurance; as the cost of healthcare increases, health insurance coverage provided by employers may be reduced or eliminated entirely, resulting in an increase in the uninsured population. The impact of recently enacted healthcare legislation is still unknown. Net reimbursement per transport increased 13.1% in the nine months ended September 30, 2010, compared to 2009, attributed to recent price increases. Provisions for contractual discounts and estimated uncompensated care for CBS operations are as follows: Forquartersended September 30, Forninemonthsended September 30, Gross billings % Provision for contractual discounts 38
